FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

CAROL ANN AGSTER, personal               
representative of the Estate of
Charles J. Agster, III, deceased,
and as surviving parent of Charles
J. Agster, III; CHARLES J. AGSTER,
JR., surviving parent of Charles J.
Agster, III,
                 Plaintiffs-Appellees,
                  v.
MARICOPA COUNTY, a public entity;
MARICOPA COUNTY CORRECTIONAL
HEALTH SERVICES, a division of
Maricopa County,                              No. 04-15466
             Defendants-Appellants,
                                               D.C. No.
                                             CV-02-01686-JAT
                 and
MARICOPA COUNTY SHERIFF’S                        ORDER
OFFICE, a division of Maricopa
County; JOSEPH M. ARPAIO,
Sheriff; BETTY J. LEWIS; JOHN DOE
LEWIS, husband; BARUCH A.
REUSCH; JANE DOE REUSCH, wife;
LEAH R. COMPTON; JOHN DOE
COMPTON, husband; KRISTINE
KEMPER; JAMES E. CROUCH,
husband, aka John Doe Kemper;
AMANDA S. GARRISON; JOHN DOE
GARRISON, husband; SUSAN E.
FISHER; JOHN DOE FISHER, husband;
                                         


                             11693
11694             AGSTER v. MARICOPA COUNTY


ERIC NULPH; JANE DOE NULPH,          
wife; KATHERINA BROKSCHMIDT;
CHARLES BROKSCHMIDT, husband,
aka John Doe Brokschmidt;
MICHAEL C. WILKINS; KATHLEEN         
WILKINS, wife, aka Jane Doe
Wilkins; LAURA SODEMAN; JOHN
DOE SODEMAN, husband,
                       Defendants.
                                     
                    Filed August 29, 2005

        Before: John T. Noonan, Sidney R. Thomas, and
              Raymond C. Fisher, Circuit Judges.


                          ORDER

  The opinion filed on April 28, 2005 is hereby withdrawn.
                               PRINTED FOR
                     ADMINISTRATIVE OFFICE—U.S. COURTS
                      BY THOMSON/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                              © 2005 Thomson/West.